[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ADDENDUM TO MEMORANDUM OF DECISION OF MARCH 19, 2002
The Court amends the Memorandum of Decision dated March 19, 2002 to include a sentence inadvertently overlooked and not included, and in the presence of counsel without objection adds thereto on page 30 of said CT Page 4020 Memorandum of Decision the following sentence: "The alimony is non-modifiable as to term and shall terminate earlier upon the death of either party, the remarriage of the plaintiff or cohabitation with an unrelated male as defined by statute."
This amendment to follow the sentence on page 30 of the Memorandum of Decision wherein the Court made an award of alimony for a period of one year.
____________________ Austin, J.